 



Exhibit 10.1

TRANSITION SERVICES AGREEMENT

     THIS AGREEMENT (the “Agreement”) for the performance of transition services
is dated as of June 27, 2005, between Dean Foods Company (“Dean”), a Delaware
corporation, and TreeHouse Foods, Inc. (“TreeHouse”), a Delaware corporation.

     WHEREAS, Dean, through its subsidiaries, operates the Specialty Foods
Group, MochaMix®, SecondNature®, and food service dressings businesses (the
“Transferred Businesses”);

     WHEREAS, the Board of Directors of Dean has determined that it would be
advisable and in the best interests of Dean and its stockholders for Dean to
transfer and assign, or cause to be transferred and assigned, to TreeHouse the
business, operations, assets and liabilities related to the Transferred
Businesses;

     WHEREAS, Dean desires to transfer and assign, or cause to be transferred or
assigned, to the TreeHouse Parties the assets and properties of the Transferred
Businesses and the TreeHouse Parties desire to accept the transfer and
assignment of such assets and to assume, or cause to be assumed, the liabilities
and obligations arising out of or relating to the Transferred Businesses;

     WHEREAS, the date on which the above transaction is to become effective is
referred to as the “Distribution Date” as defined in that certain Distribution
Agreement between Dean and TreeHouse, dated as of the date hereof (the
“Distribution Agreement”); and

     WHEREAS, the parties hereto deem it to be appropriate and in the best
interests of TreeHouse and Dean that Dean provide certain services to TreeHouse
to facilitate the transaction described above on the terms and conditions set
forth herein;

     NOW, THEREFORE, in consideration of the mutual promises contained herein,
the parties hereto agree as follows:

     1. Description of Dean Services. Dean shall, subject to the terms and
provisions of this Agreement:

     (a) provide TreeHouse with general services of a financial, technical,
commercial, administrative and/or advisory nature, with respect to the
Transferred Businesses, as set forth on Exhibit A hereto; and      ,

     (b) render such other specific services as TreeHouse may from time to time
reasonably request, subject to Dean’s sole discretion and its being in a
position to supply such additional services at the time of such request.

Unless otherwise specifically provided on Exhibit A, Dean will provide each of
the services until December 31, 2005, or such later date as mutually agreed in
writing by the parties. TreeHouse may, at its option, upon no less than thirty
(30) days prior written notice to Dean (or such other period as the parties may
mutually agree in writing), terminate all or any category of such services.





--------------------------------------------------------------------------------



 



     2. Consideration for Dean Services. TreeHouse shall pay Dean in accordance
with this Section 2 and Dean shall accept as consideration for the services
rendered to TreeHouse hereunder the following service charges:

     (a) for the services rendered by Dean for or on behalf of TreeHouse
pursuant to Section 1(a), TreeHouse will be charged Dean’s cost for each
applicable service;

     (b) for the services rendered by Dean for or on behalf of TreeHouse
pursuant to Section 1(b), TreeHouse will be charged certain fees to be
negotiated and agreed to by the parties at the time such services are requested.

     3. Terms of Payment. Dean shall submit in writing an invoice covering its
charges to TreeHouse for services rendered hereunder. Such invoice shall be
submitted on a monthly basis and shall contain a summary description of the
charges and services rendered. Payment shall be made no later than thirty
(30) days after the invoice date.

     4. Method of Payment. All amounts payable by TreeHouse for the services
described on Exhibit A shall be remitted to Dean in United States dollars in the
form of a check or wire transfer to a bank designated in the invoice or
otherwise in writing by Dean.

     5. WARRANTIES. THIS IS A SERVICES AGREEMENT. EXCEPT AS EXPRESSLY STATED IN
THIS AGREEMENT, THERE ARE NO EXPRESS OR IMPLIED WARRANTIES OR GUARANTIES,
INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY, TITLE
OR FITNESS FOR A PARTICULAR PURPOSE.

     6. Standard of Conduct; Limitation on Liability.

     (a) Dean shall have no liability with respect to its furnishing of services
hereunder to TreeHouse except on account of Dean’s gross negligence or willful
misconduct.

     (b) In no event shall either party have any liability, whether based on
contract, tort (including, without limitation, negligence), warranty or any
other legal or equitable grounds, for any punitive, consequential, special,
indirect or incidental loss or damage suffered by the other party arising from
or related to this Agreement, including without limitation, loss of data,
profits (excluding profits under this Agreement), interest or revenue, or use or
interruption of business, even if such party is advised of the possibility of
such losses or damages.

     (c) In no event shall Dean’s liability, whether based on contract, tort
(including without limitation, negligence), warranty or any other legal or
equitable grounds, exceed in the aggregate the amount of fees paid to Dean under
this Agreement. In no event shall Dean have any liability of any kind under this
Agreement to any third party.

     7. Termination. This Agreement shall terminate on December 31, 2005, but
may be terminated earlier in accordance with the following:

     (a) upon the mutual written agreement of the parties;

2



--------------------------------------------------------------------------------



 



     (b) by either TreeHouse or Dean for material breach of any of the terms
hereof by Dean or TreeHouse, as the case may be, if the breach is not remedied
within thirty (30) days after written notice of breach is delivered to the
defaulting party;

     (c) by either TreeHouse or Dean forthwith, upon written notice to Dean or
TreeHouse, as the case may be, if Dean or TreeHouse, as the case may be, shall
become insolvent or shall make an assignment for the benefit of creditors, or
shall be placed in receivership, reorganization, liquidation or bankruptcy;

     (d) by Dean forthwith, upon written notice to TreeHouse, if, for any
reason, the ownership or control of TreeHouse or any of TreeHouse’s operations,
becomes vested in, or is made subject to the control or direction of, any direct
competitor of Dean; or

     (e) by TreeHouse forthwith, upon written notice to Dean, if for any reason,
the ownership or control of Dean or any of Dean’s operations becomes vested in,
or is made subject to the control or direction of, any direct competitor of
TreeHouse.

Upon any such termination, Dean shall be compensated for all services performed
to the date of termination in accordance with the provisions of this Agreement.

     8. Performance. The services rendered by Dean hereunder shall be performed
in the same manner and with the same skill and care as Dean employs in the
service of its own business.

     9. Independent Contractor. Dean is providing the services pursuant to this
Agreement as an independent contractor and the parties hereby acknowledge that
they do not intend to create a joint venture, partnership or any other type of
agency between them.

     10. Confidentiality. The specific terms and conditions of this Agreement
and any information conveyed or otherwise received by or on behalf of a party in
conjunction herewith are confidential and are subject to the terms of the
confidentiality provisions of the Distribution Agreement.

     11. Ownership of Information. Any information owned by one party or any of
its subsidiaries that is provided to the other party or any of its subsidiaries
pursuant to this Agreement shall remain the property of the providing party.
Unless specifically set forth herein, nothing contained in this Agreement shall
be construed as granting or conferring rights of license or otherwise in any
such information. Upon termination of this Agreement or the earlier termination
of any services provided hereunder, TreeHouse shall be obligated to return to
Dean, as soon as reasonably practicable, any equipment or other property of Dean
relating to the services provided hereunder which is in TreeHouse’s control or
possession and which is not a Transferred Asset under the Distribution
Agreement.

     12. Amendment. This Agreement shall not be amended, modified or
supplemented except by a written instrument signed by an authorized
representative of each of the parties.

     13. Force Majeure. Any delays in or failure of performance by any party
hereto, other than the payment of money, shall not constitute a default
hereunder if and to the extent

3



--------------------------------------------------------------------------------



 



such delays or failures of performance are caused by occurrences beyond the
reasonable control of such party, including, but not limited to: acts of God or
the public enemy; expropriation or confiscation of facilities; compliance with
any order or request of any governmental authority; acts of war; riots or
strikes or other concerted acts of personnel; power failure; or any causes,
whether or not of the same class or kind as those specifically named above,
which are not within the reasonable control of such party.

     14. Assignment. This Agreement shall not be assignable by either party
hereto without the prior written consent of the other party hereto. When duly
assigned in accordance with the foregoing, this Agreement shall be binding upon
and shall inure to the benefit of the assignee.

     15. Notices. All notices and other communications required or permitted to
be given hereunder shall be in writing and shall be deemed given upon (a) a
transmitter’s confirmation of a receipt of a facsimile transmission (but only if
followed by confirmed delivery of a standard overnight courier the following
business day or if delivered by hand the following business day), (b) confirmed
delivery of a standard overnight courier or when delivered by hand or (c) the
expiration of five business days after the date mailed by certified or
registered mail (return receipt requested), postage prepaid, to the parties at
the following addresses (or at such other addresses for a party as shall be
specified by like notice):

     If to Dean, to:

Dean Foods Company
2515 McKinney Avenue
Suite 1200
Dallas, Texas 75201
Telephone: (214) 303-3413
Fax: (214) 303-3853
Attention: General Counsel

with a copy (which shall not constitute effective notice) to:

Wilmer Cutler Pickering Hale and Dorr LLP
2445 M Street, N.W.
Washington, D.C. 20037
Telephone: (202) 663-6000
Fax: (202) 663-6363
Attention: Erika L. Robinson

     If to TreeHouse, to:

TreeHouse Foods Corp.
857-897 School Place
P.O. Box 19057
Green Bay, Wisconsin 54307
Telephone: (920) 497-7131

4



--------------------------------------------------------------------------------



 



Fax: (920) 497-4604
Attention: General Counsel

with a copy (which shall not constitute effective notice) to:

Winston and Strawn LLP
35 W. Wacker Drive
Chicago, Illinois 60601
Telephone: (312) 558-5600
Fax: (312) 558-5700
Attention: Bruce A. Toth

Either party may, by written notice to the other parties, change the address or
the party to which any notice, request, instruction or other documents is to be
delivered.

     16. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED IN
ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF DELAWARE.

[signature page follows]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and year first above written.

            DEAN FOODS COMPANY
      By:   /s/ Edward F. Fugger       Name:   Edward F. Fugger      Title:  
Vice President - Corporate Development     

            TREEHOUSE FOODS, INC.
      By:   /s/ Thomas E. O’Neill       Name:   Thomas E. O’Neill      Title:  
Senior Vice President   

6